COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

 Cause number:                     01-22-00410-CV
 Style:                            Emmanuel Offiong James v.
                                   v. Miriam Sebastian James
                     *
 Date motion filed :               June 7, 2022
 Type of motion:                   Statement of Inability to Afford Payment of Court Costs
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?       No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                       Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We strike appellant’s Statement of Inability to Afford Payment of Court Costs because said motion fails to
            comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4(k). Specifically, appellant
            filed only page 2 of his statement. The Court will consider an amended statement that contains pages 1
            and 2. See id. The amended statement is due in this Court within 30 days from the date of this order.




Judge’s signature: ____/s/ Sherry Radack________
                        Acting individually              Acting for the Court

Panel consists of        ____________________________________________

Date: ___June 28, 2022_______